Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/30/2022, with respect to the previous 112(a) rejection of claim 7 have been fully considered and are persuasive.  Applicant has amended claim 7 to obviate the issue.  The previous 112(a) rejection of claim 7 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 11/30/2022, with respect to the previous 112(b) rejection of claim 1 have been fully considered and are persuasive.  Applicant has amended claim 1 to obviate the issue (Examiner notes that replacement of “valve actuator” with “valve body” raises additional 112 issues. see below).  The previous 112(b) rejections of claim 1 have been withdrawn. 

Applicant's arguments filed 11/30/2022 regarding the previous 112(a) rejection of claim 1 as it would pertain to enablement have been fully considered but they are not persuasive.
Applicant argues enablement and refers to Figures 1-5, particularly Figures 3-5.
Examiner respectfully disagrees.  Figures 3-5 do not appear to truly illustrate an actuator or the coupling mechanism with the handle/grip.  These figures emphasize the three positions, but any structure of the valve actuator itself or the coupling with the handle/grip does not appear to be shown.   

AFCP 2.0 Decision
Examiner had consulted with SPE Gordon Baldwin and QAS Colleen Dunn on 12/8/2022.  The decision is to reopen due to the further addition of a 112(a) written description rejection(s).  Examiner will also elaborate upon the previous 112(a) enablement rejection in view of Wands factors analysis.
Examiner will enter Applicant’s AF claim submission dated 11/30/2022 as this is considered to largely address previous issues.  Examiner notes that there are concerns regarding the previous replacement of “valve actuator” with “valve body”.      

Specification
Applicant’s amendment to the specification dated 11/30/2022 has not been entered, as the amendment is considered to be adding new matter to the disclosure.  Examiner did not identify support for the valve actuator being a valve body.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7-13, 16-19 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 replaces “valve actuator” with various instances of “valve body”.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figures 1-5, valve assembly 120, handle 126, valve actuator 136.  see specification, pages 7-10).  Examiner requires further evidence of support that the valve actuator is a valve body.  Applicant’s disclosure had assigned the three positions to a valve actuator in particular.  
Claim 1 recites “a valve assembly” having various structural elements (e.g. inlet, two outlets, a valve body) as well as three positions.  Claim 1 then further recites “a handle” in the last clause, with the valve body being operatively engaged with the handle and moved to the three positions by the handle while the handle is gripped and rotated by the hand of the user.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figures 1-5, valve assembly 120, handle 126, valve actuator 136.  see specification, pages 7-10).  Applicant’s disclosure does not appear to sufficiently describe: 1) the structure of the valve actuator, or 2) the mechanical coupling(s) involved, particularly that between the handle and the valve actuator/valve assembly.  The disclosure presents generalized functional/conceptual guidance in that the handle/grip is twisted, which place the valve actuator in various positions resulting in either foam, spray, or no flow.  A distinguishing feature over the prior art appears to be Applicant’s handle/valve actuator interaction, and there does not appear to be any particular coupling structure included in the figures or written description thereof. 

Claims 1, 7-13, 16-19 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Applicant claims a valve body (corresponds with the valve actuator in the disclosure) for the valve assembly in claim 1, but Applicant does not appear to set forth sufficient description of the structure of the valve actuator/valve body or its interaction with the handle/grip.  Applicant’s Figure 2 broadly depicts the actuator 136, but the description/functionality relies mainly on turning of handle 126.  Applicant’s discloses a twistable handle which results in the valve actuator/valve body adopting various positions, but the disclosure does not detail the actual structure of the valve actuator/valve body, or how it would be mechanically linked/interconnected with the handle.  
MPEP 2164.01 establishes the analysis required to determine whether the filed disclosure contains sufficient information regarding the subject matter of the claims as to one skilled in the art to make and use the claimed invention without undue experimentation. The factors to be considered to determine whether any necessary experimentation is undue, also known as the Wand factors, see In re Wands, 858 F. 2d 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
To elaborate upon the Wands factors, Examiner denotes below: 
(A) The breadth of the claims: claim 1 recites a valve assembly and handle which interact with each other.  The claim language is particular to certain structure of the handle itself, but relies on functional language regarding any interaction between the handle with the valve body/valve actuator and the valve assembly  
(B) The nature of the invention: the nature of the invention would be understood to be a foaming spray wand/lance, which relies upon the handle/grip to control the valve and the type of spray (or no spray) being emitted 
(C) The state of the prior art:  the state of the prior art is generally understood.  Examiner refers to the non-final action dated 7/1/2022 regarding Armond.  Armond however, teaches a distinct grip and valve-controlling handle.
(D) The level of one of ordinary skill: one of ordinary skill in the art would be aware of manually actuating a valve to the claimed three positions, as demonstrated by Armond.  Examiner does not consider one of ordinary skill in the art would necessarily know to use the conventional grip to accomplish this, as Armond teaches having a distinct grip and valve-controlling handle.  
(E) The level of predictability in the art: Examiner did not apply a prior art rejection, such as in view of Armond, because the claimed invention did not appear to be an obvious predictable variant of known spray wands.  
(F) The amount of direction provided by the inventor: any coupling between the handle with the valve actuator/valve assembly appears to be an abstraction.  One of ordinary skill in the art would be required to “fill in the blank” structurally-speaking as to how handle/valve actuator/valve assembly interaction would be achieved.  
(G) The existence of working examples: Examiner presumes Applicant’s invention/concept can work, but considers how it works to still be “shrouded”.    
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: one of ordinary skill in the art would be required to design the particular coupling/actuation mechanism between the handle and valve actuator.  General conceptual and functional overview is provided to suggest twisting a handle/grip and control a valve actuator/valve assembly, but it would be ultimately up to one of ordinary skill in the art to provide the specific coupling mechanism.   
After analyzing the application with the above factors, the examiner concluded that there is no enabling disclosure of the direction/working example of the mechanical means by which the handle/grip triggers the various valve actuator/valve body positions. Applicant broadly depicts actuator 136 in Figure 2, but there does not appear to be clear distinction as to what the physical structure of the valve actuator/valve body is, or the mechanical linkage between the handle/grip.  Therefore, the amount of direction provided by the inventor is not sufficient to allow one of ordinary skilled in the art to make or use the invention without undue experimentation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718